DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 20 October 2021, regarding application number 16/473,055.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 6-12 remain pending in the application, while claims 1-5 have been cancelled. Claims 6-12 are new.
Applicant’s amendments to the Abstract and Claims have overcome most of the objections previously set forth in the Non-Final Office Action mailed 23 April 2021. Therefore, the objections have been withdrawn. One claim objection is remaining, see below. 
Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued the following:
“Relative to the prior art rejections, it is important to note that in the present invention, the 
workstations can be programmed and positioned anywhere along the robotic production line. In the Honrath German patent, the workstations are located in specific locations. Each workstation has a machine tool and a robot for loading and unloading workpieces on the conveyor in front of the machine tool. In the robotic production line of the present invention, on the other hand, all operations on workpieces are carried out by robots moving along the line and performing operations on workpieces at the workstations on the process conveyors without the workpieces being transferred to another machine tool or station. There is no separate unit or machine tool as presented in the Honrath German patent. In the present invention, the robots are not used only for handling or transport, but also for performing operations on workpieces. In the Honrath German patent (which is a completely different concept than that of the present invention), the conveyors are used only for transport purposes. The robots are used to pick and place workpieces between the conveyors and the machine tools. The operations on the workpieces are carried out by the machine tools.” 
Examiner disagrees because for Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., "the workstations can be programmed and positioned anywhere along the robotic production line") are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Applicant's arguments against the Honrath reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In 
“After a machine tool in the Honrath German patent performs the operation on a workpiece, the workpiece is transferred back to the position on the transport system by a robot. In the robotic production line of the present invention, there is no "machine tool" nor the functions of the transfer conveyor of the Honrath German patent. The functions of the process conveyors in the robotic production line of the present invention are quite different from that of the Honrath German patent. The transfer conveyors in the robotic production line of the present invention are used to transfer workpieces to process conveyors, not machine tools. All operations are applied to workpieces on process conveyor by robots.” 
Examiner disagrees because the “machine tool” of Honrath is a robot, as discussed above. Additionally, the present application does not claim that there is no “machine tool”. In response to Applicant's argument that "The functions of the process conveyors in the robotic production line of the present invention are quite different from that of the Honrath German patent", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The transfer conveyors, 1, 14 and 15, of Honrath are capable of transporting workpieces directly to and from working stations. 
 “Fundamentally, the conveyors in the Honrath German patent are used only for transport purposes. However, in the present invention, the process conveyors are used not only for transport purposes but also contain workstations thereon.” 
	Examiner disagrees because Honrath does in fact contain working stations on the conveyors. The working stations (loading device 5, machine tool 4 etc.) are directly connected to the conveyors, as seen in Figs. 1-4. Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
“In the Honrath German patent, dimensional measurement is carried out to identify the workpieces. In the robotic production line of the present invention, weighing is carried out in order to control the amount of material applied to the filter at the end of the production”.
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “In the robotic production line of the present invention, weighing is carried out in order to control the amount of material applied to the filter at the end of the production”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding weighing is “the different types of tasks being selected from the group consisting of … weighing”, which Honrath teaches in [0022].
“In the Honrath German patent, it is stated that if the Honrath German patent is used for assembly purposes, assembly machines should be used instead of machine tools. However, in the robotic production line of the present invention, the filter frames are assembled by robots on the process conveyors without any additional assembly machine (such as would be required by the Honrath German patent).”
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “in the robotic production line of the present invention, the filter frames are assembled by robots on the process conveyors without any additional assembly machine”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding assembling is “the different types of tasks being selected from the group consisting of … assembling”, which Honrath teaches in [0025]-[0026].
“The magnetic cards used in the Honrath German patent for marking are defined relative to traditional work orders and are carried with the workpieces in conventional production lines. These magnetic cards contain the process description and sequence. The magnetic cards are transported between workstations with workpieces. The operations carried out are marked on the cards. In contrast, in the present invention, there is only one identification code on the workpieces. This code can be a barcode, a QR code, or an alphanumeric character. Depending on the identification codes, the programs of the operations for the robots will be performed on workpieces and are automatically selected. The marking process in the robotic production line of the present invention is the marking of information, such as serial number or production date, on the produced workpieces. This marking process is carried out with a laser or inkjet printer, or by engraver-like systems.”
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “in the present invention, there is only one identification code on the workpieces … This marking process is carried out with a laser or inkjet printer, or by engraver-like systems”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding identification is “a workpiece identification system that identifies the workpiece and the task assigned to the workpiece”, “said workpiece identification system comprises a barcode reader”, “said workpiece identification system comprises machine vision” and “said workpiece identification system comprises a plurality of sensors”, which Honrath teaches in [0022]-[0023], [0028] and [0033].
 “The end effectors of the Honrath German patent are used only for holding. However, the "multi-purpose" end effectors of the robots of the present invention have the necessary functions for operations related to production, as well as gripping.”
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the "multi-purpose" end effectors of the robots of the present invention have the necessary functions for operations related to production, as well as gripping.”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Robotek and Habisreitinger, as referenced in the previous office action, teach these capabilities.
“In general, robotic production lines will have a system that feeds the production line. However, the production line of the present invention also receives the workpieces from the feeding system. The loading stations in the Honrath German patent are in the form of industrial robots and are located between the transport system and the machine tools. The feeding system of the present invention has conveyors and is positioned at the very beginning of the robotic production line and feeds the process conveyors. As such, the functions and structure of the feeding systems of the Honrath German patent are quite different than that of the present invention.”
Examiner disagrees. In response to Applicant's arguments against the Honrath reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Robotek teaches all of the claimed limitations associated with the feeding system, as discussed in the prior office action. Therefore, the combination of Honrath and Robotek teach all of the argued claimed features, as discussed in the prior office action.
“Similarly, in most robotic production lines, it would be natural to have an unloading system. However, the unloading system of the present invention is quite different from that of the Honrath German patent. The present invention unloads the workpieces via an unloading system. However, the unloading stations in the Honrath German patent are in the form of industrial robots that are located between the transport system and machine tools and transfers the workpieces to the transport system. The unloading system of the present invention is located at the end of the robotic production line and facilitates the ability to remove the finished workpieces on the process conveyors to be taken out of the robotic production line. Once again, the structure of the present invention, as defined by independent claim 6 and 12, is different than that of the Honrath German patents.”
Examiner disagrees because Honrath does in fact teach an unloading system according to the claimed invention. See Fig. 4, unloading station 3 and [0044]. Additionally, Robotek teaches an unloading system according to the claimed invention. See 2:00-2:15.
“In the robotic production line of the present invention, it is often necessary to increase the number of workstations to increase the production rate. This may be necessary to change the length of the process conveyors because of the curing time of the gasket, glue and potting materials used in the robotic production line. Longer curing times will require longer process conveyors. The robotic production lines includes automation of operations required by glue dispensing, gasket dispensing and potting tasks. Since the robotic production line of the present invention is for the production of an air filter, more than one liquid chemical coming from the raw material preparation and feeding unit is delivered to a mixing head (a component of the multi-purpose end effector) carried by the robots. The materials are mixed to meet certain process conditions and are dispensed on certain trajectories. In contrast, in the Honrath German patent, the robotic production line is designed for the automation of production of engine parts with machine tools. The production techniques of the Honrath German patent and the production line of the present invention have different concepts and designs and involve completely different processes, require different expert knowledge, and have different features required to address the particular product being produced. The robotic production line of the present invention is unique with respect to the new methods that are used in comparison with other prior solutions developed in air filter production. The present invention has flexible and chaotic production features that allow different filters to be produced automatically in a random order. The Honrath German patent provides no teaching, suggestion or motivation for converting an engine production line for the production of such air filters.”
Examiner disagrees. In response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “The materials are mixed to meet certain process conditions and are dispensed on certain trajectories” etc.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding the above argument is “the different types of tasks being selected from the group consisting of glue dispensing, gasket dispensing, potting, weighing, assembling, marking, quality controlling, handling of the workpiece for picking, placing and rotating, and combinations thereof”, which Honrath teaches weighing and assembling in [0022] and [0025]-[0026]. Additionally in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Robotek teaches glue dispensing on workpieces in the form of V-filters, as discussed in the prior office action. Therefore, the combination of Honrath and Robotek teach all of the argued claimed features, as discussed in the prior office action.
“The main components of the robotic production line of the present invention include robots, conveyors containing workstations, raw material preparation and feeding units. The present invention does not have the "machine tool" which is a major component of production in the Honrath German patent. As such, the system control architecture and programming techniques would be completely different in the present invention from that of the Honrath German patent. In the Honrath German patent, there is a data link between loading units (i.e. robots) and the machine tools. Each machine tool in the Honrath German patent selects its production program with its own computer. The data it receives from the data link or receives production-related data from a central control unit. In the robotic production line of the present invention, the system control unit controls the feeding system, the process conveyors, the unloading system, the workpiece identification system, process flow and subsystems. Although the specific names are similarly recited in the Honrath German patent, the actual components are different from each other in structure and function because the product produced in the lines are completely different from each other.”
Examiner disagrees because the “machine tools” of Honrath are robots, as discussed above. Additionally, the present application does not claim that there are no “machine tools”. Regarding the system control unit, the computer 22 of Honrath is cooperative with the feeding system, the process conveyors, the unloading system, the workpiece identification system, process flow and subsystems, as claimed in the present application. See Fig. 4, computer 22 and [0044]-[0045].
“The machine tools of the Honrath German patent and workstations of the present invention are not comparable to each other and, in fact, are completely different. In the Honrath German patent, machine tool is placed in a fixed position during setup. The machine tool performs operations on a workpiece. However, the workstations of the present invention are programmed locations on the process conveyors. The positions can be changed by programming. Workstations do not have a separate unit that performs operations on workpieces, but only accommodate workpieces. In these workstations, all operations on the workpieces are carried out by the robots.”
Examiner disagrees. In response to Applicant's arguments against the Honrath reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited Robotek and Habisreitinger references teach separate robotic units that perform operations on the workpieces at specific locations, as discussed in the prior office action. Therefore, the combination of Honrath, Robotek and Habisreitinger teach all of the claimed features, as discussed in the prior office action.
“The workpiece detection system used in the Honrath German patent is used to determine the type of workpiece and the stage it has reached in production. This detection system transfers information about the workpiece to the machine tool for use in the production process. The workpiece identification system in the present invention is used for the system control unit and the robot control unit to select the necessary program for the operations to be performed on that workpiece (depending on the code on the workpiece).”
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “The workpiece identification system in the present invention is used for the system control unit and the robot control unit to select the necessary program for the operations to be performed on that workpiece (depending on the code on the workpiece).”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding the identification system is “a workpiece identification system that identifies the workpiece and the task assigned to the workpiece”, which Honrath teaches in [0022]-[0023] and [0038].
“In the Robotek article, there is a feeding conveyor that transfers workpieces to the robot with a rough positioning accuracy in order to let the robot position workpieces on the fixed tables. The necessary rotation and precise positioning of the workpieces is carried out by the robot. The robot in the Robotek article makes the necessary precise positioning by pushing the workpiece with its specially developed gripper and clamps it between the gripper arms. In contrast, the rotation and the required precise positioning in the feeding system of the present invention is carried out by the feeding system itself. In addition, the feeding system of the present invention feeds workpieces directly to the process conveyors or transfers them to the robots in order to let the robots pick up these workpieces and position them on the process conveyors. The destination of workpieces coming out of the feeding system of the present invention and the feeding conveyor of the Robotek article are quite different. The destination of workpieces coming out of the feeding conveyor in the Robotek article is a fixed table. The destination of workpieces coming out of the feeding system of the present invention is the process conveyors.”
Examiner disagrees because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the rotation and the required precise positioning in the feeding system of the present invention is carried out by the feeding system itself”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Robotek does in fact teach the claimed limitation “a feeding system that transfers the workpiece directly to the process conveyors or to said at least one articulated robot such that said at least one articulated robot picks the workpiece from said feeding system”, see 0:21-0:39. Regarding the argument of the destination of the workpieces coming out of the feeding system, Honrath teaches the claimed limitation of “at least one articulated robot picks the workpiece from said feeding system and to places the workpiece onto the process conveyors”. See Fig. 4, feeding station 24. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Honrath and Robotek teach all of the claimed features associated with the feeding system, as discussed in the prior office action.
“The feeding system shown in the Robotek article is loaded manually. However, the robotic production line of the present invention is loaded from an existing line or another auxiliary loading system. The feeding of the robotic production line from another line or from an auxiliary loading system (instead of manually loading it)reduces labor costs, increases production rates, reduces waste due to human errors, and allows the robotic production line to be directly connected to other lines. As such, the present invention has a different structure, carries out a different function, and achieves different results from that of the Robotek article.”
Examiner disagrees because the claimed invention claims “the feeding system being an existing production line or an auxiliary loading system whereby the workpiece is loaded from the existing production line or from the auxiliary production line”. Robotek teaches the feeding system being an existing production line or an auxiliary loading system. See 0:22-0:25. The feeding system is independent of the production line, therefore it is an existing production line or auxiliary loading system. Additionally, if it were claimed, it would be obvious to a person having ordinary skill in the art to further load the feeding system from a separate production line or an auxiliary loading system.
“The unloading conveyor shown in the Robotek article is unloaded manually. In contrast, the robotic production line of the present invention is unloaded automatically by transferring pieces to an existing line or by another auxiliary unloading system. The unloading of the robotic production line automatically to an existing line or to another auxiliary unloading system (instead of manual unloading) serves to reduce labor costs, increase production rates, reduce waste due to human error, and allows the system be to be connected to other lines. Once again, the present invention, as defined by independent claim 6 and 12, is different in structure, function and results achieved from that of the Robotek article.”
Examiner disagrees because in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the robotic production line of the present invention is unloaded automatically by transferring pieces to an existing line or by another auxiliary unloading system”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 6 fails to mention unloading automatically and claim 12 recites “unloading the workpiece from the unloading system manually or automatically”, which Robotek teaches at 2:00-2:15. 
“In the Robotek article, there is only one robot on the linear traveling unit. This robot only performs glue dispensing operations. In the Robotek article, other operations, such as gasket dispensing or potting, are performed in another machine in the factory. As such, workpieces must be manually handled and transported to the machine for these operations. In contrast, in the present invention, the other operations on workpieces are performed fully automatically in the robotic production line by the traveling axes and robots added to the common linear traveling unit (without moving the workpieces to another machine). Collision avoidance and intelligence algorithms that plan the division of labor between the robots in order to maximize production efficiency. Fundamentally, the present invention provides a fully automatic air filter production line in with multiple travel axes and robots along a common linear traveling unit working in cooperation in order to perform different operations on the workpiece. This is unique and quite different from the structure shown in the Honrath German patent, individually, and in combination with the Robotek article.”
Examiner disagrees. In response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “in the present invention, the other operations on workpieces are performed fully automatically in the robotic production line by the traveling axes and robots added to the common linear traveling unit (without moving the workpieces to another machine). Collision avoidance…” etc.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is claimed regarding the above argument is “the different types of tasks being selected from the group consisting of glue dispensing, gasket dispensing, potting, weighing, assembling, marking, quality controlling, handling of the workpiece for picking, placing and rotating, and combinations thereof”, which Robotek teaches glue dispensing on workpieces in the form of V-filters, in 0:50 – 1:45. Honrath additionally teaches weighing and assembling in [0022] and [0025]-[0026]. Additionally in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the combination of Honrath and Robotek teach all of the argued claimed features, as discussed in the prior office action.
 “In the Robotek article, the loading of workpieces to the workstations on fixed tables is performed by the robot going back-and-forth between the loading conveyor and the workstations, once for each workpiece. However, in the robotic production line of the present invention, the robot that performs the loading process remains stationary on the linear traveling unit and picks workpieces from the transfer conveyor and places them on the process conveyors. Because of the process conveyors moving workpieces to programed locations of the workstations, the robots on the robotic production line of the present invention do not move back-and-forth between the workstations and the feeding system during feeding the line in between the workstations and the loading system during unloading the line. If more than one robot working on the robotic production line in the present invention performs operations on the same workpiece, the workpiece at a workstation (which is a programmed location on the process conveyor) is transported by the process conveyors to a workstation within the working space of another robot. These provides a great advantage of an increase in the production rate compared to that of the workstations on the fixed tables in the Robotek article.”
Examiner disagrees. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the robot that performs the loading process remains stationary on the linear traveling unit …  the robots on the robotic production line of the present invention do not move back-and-forth between the workstations and the feeding system during feeding the line in between the workstations and the loading system during unloading the line. If more than one robot working on the robotic production line in the present invention performs operations on the same workpiece…” etc.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed in the prior office action, the combination of Honrath, Robotek and Habisreitinger teach all of the claimed features.
“The Habisreitinger publication shows a concept very different than that of the present invention. The robot in the Habisreitinger publication performs the operations on the workpiece in motion by being mechanically coupled to the workpiece carrier and moves with the line, while the line is in motion. In contrast, in the present invention, the robots perform the operations on the workpieces while the workpieces are stationary on the workstations.”
Examiner disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in the present invention, the robots perform the operations on the workpieces while the workpieces are stationary on the workstations”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“Production lines similar to that shown in the Habisreitinger publication have been used for a long time. The Habisreitinger publication does not have a "process conveyor". The workpiece move on workpiece carriers. Since the Habisreitinger publication does not have a process conveyor, the length of the linear motion unit cannot be determined according to the length of the process conveyor. There is no linear traveling unit in the Habisreitinger publication. Workpieces are transported on carriers moving on a longitudinal guide. In a robotic production line, it is apparent that control hardware and software running on this hardware must be present for this line to operate. Fundamentally, the products produced on these lines are completely different from each other. As such, the production line of the present invention is inherently different than that of the teachings of the Habisreitinger publication.”
Examiner disagrees because Habisreitinger does in fact have a processing conveyor. See at least [0007 “According to the present invention, the workpiece is moved along continually on a conveying device. The industrial robot is moved along next to the conveying device…”]. Additionally, Habisreitinger has a linear travelling unit. See at least [0007 “the industrial robot is moved along next to the conveying device along a parallel separate longitudinal guide”]. Applicant's argument does not comply with 37 CFR 1.111(c) because it do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
“Relative to the independent claims, there is no similarity between the robotic production line of the present invention and that of the teachings of the combination of the Honrath German patent and the Habisreitinger publication in terms of production concept, production setup, and units used in the production line. The functions of these units, the workpieces produced and the processes required for the production of these workpieces are completely different. The comparison of the Robotek article with the production line of the present invention are also quite different, as described hereinabove. Fundamentally, the present invention, in contrast to that of the prior art references in combination, is able to perform tasks such as gasket dispensing, potting, assembly, marking and quality control tasks. These cannot be achieved by the combination of the Robotek article with either the Honrath German patent or the Habisreitinger publication.”
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above and in the previous office action, the combination of Honrath, Robotek and Habisreitinger teaches all of the structure claimed in the instant application and is capable of performing the intended uses.
“The robotic production line of the present invention includes automation of operations requiring glue dispensing, gasket dispensing and potting tasks. In the robotic production line of the present invention, one is able to produce air filters through the use of robots. The present invention employs at least one conditioned liquid chemical coming from raw material preparation and a feeding unit toward a mixing head. This is component of the multi-purpose end effector that is carried by the robots. The mixing of these components serves to meet certain process conditions. The mixed components are dispensed at certain trajectories. In contrast, the Honrath German patent is designed for the production of engine parts and machining of such engine parts using machine tools. As such, the robotic production line of the present invention is extremely different in that a production line used for the production of air filters is quite different than an engine part production line. Also, the production line of the present invention is different than that of the Habisreitinger publication. The robot in Habisreitinger performs the operations for application of a hollow space conservation to corresponding parts of a vehicle chassis in motion by being mechanically coupled to the workpiece carrier and moves with the line, while the line is in motion. In the robotic production line of the present invention, the robots perform the operations on the workpieces while the workpieces are stationary at the workstations. The Habisreitinger publication does not have a process conveyor. The workpieces move on workpiece carriers. Since the Habisreitinger publication does not have a process conveyor, the length of the linear motion unit cannot be determined according to the length of the process conveyor. The Habisreitinger publication lacks the "linear traveling unit". The workpieces are transported on carriers moving on a longitudinal guide.”
Examiner disagrees. In response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “The present invention employs at least one conditioned liquid chemical coming from raw material preparation and a feeding unit toward a mixing head. This is component of the multi-purpose end effector that is carried by the robots. The mixing of these components serves to meet certain process conditions. The mixed components are dispensed at certain trajectories … the robots perform the operations on the workpieces while the workpieces are stationary at the workstations…”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Habisreitinger does in fact have a processing conveyor. See at least [0007 “According to the present invention, the workpiece is moved along continually on a conveying device. The industrial robot is moved along next to the conveying device…”] and a linear travelling unit. See at least [0007 “the industrial robot is moved along next to the conveying device along a parallel separate longitudinal guide”]. Additionally, although Robotek has stationary tables instead of processing conveyors, the length of the linear traveling unit corresponds to the length of the tables. Therefore, in addition to the teachings of Habisreitinger, it would have been obvious to a person having ordinary skill in the art to modify the tables of Robotek to be processing conveyors and have the length of the linear traveling unit correspond to the length of the processing conveyors.
As such, Applicant respectfully contends that the present invention, as defined by independent claims 6 and 12, is different in structure, function and results achieved from that of the prior art combination of the Honrath German patent, the Robotek article and the Habisreitinger publication. Applicant respectfully contends that the present invention, as defined by independent claim 6 and 12, would not be possible to produce by a person having ordinary skill in the art by taking the robotic production line of the Honrath German patent, with the elements of the production lines of the Robotek article in the Habisreitinger publication. There would be no teaching of taking the feeding and unloading conveyors of the Robotek article and combining them with the linear traveling unit from the Robotek article and the Habisreitinger publication. 
Examiner disagrees for the reasons stated above and in the previous office action. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic production line, as taught by Honrath, with the robotic production line elements of Robotek and Habisreitinger. That is, it would have been obvious to take the robotic production line of Honrath, and further include the feeding system taught by Robotek, the unloading system taught by Robotek and the linear traveling units taught by Robotek and Habisreitinger. 
Regarding the feeding system, Robotek teaches a feeding system which gathers and positions workpieces to be picked up by a robot and moved to a productions line. Honrath similarly teaches a feeding system of picking up workpieces by a robot and placing them on process conveyors. A person having ordinary skill in the art would have been motivated to include the additional features of the feeding system of Robotek with the feeding system of Honrath, because they improve the feeding processes by separating and reorientation workpieces.
Regarding the unloading system, Robotek teaches an unloading system for removing the workpieces from the production line with the assistance of an operator. Honrath similarly teaches an unloading system of picking up workpieces by a robot and placing them on unloading conveyors. A person having ordinary skill in the art would have been motivated to include the additional features of the unloading system of Robotek with the unloading system of Honrath, because they improve the unloading processes by separating and reorientation workpieces.
Regarding the linear traveling unit, Robotek teaches a robot traveling alongside the workpieces in order to pick and place them and execute tasks on them as desired. Habisreitinger further teaches a robot traveling alongside workpieces on a conveyor in order to eliminate issues related to synchronizing a plurality of workstations on a production line. A person having ordinary skill in the art would have been motivated to modify the stationary robots of Honrath to be mobile robots traveling on a linear traveling unit, as taught by Robotek and Habisreitinger. This would enable flexibility in production of the workpieces by allowing the robot to interact with the workpieces at various locations.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robotic production line as taught by Honrath, further comprising: a feeding system, wherein the workpieces are transferred, rotated and positioned with a required position precision, and wherein the workpieces are loaded manually by a human operator or automatically from an existing production line or from an auxiliary loading system into the feeding system; an unloading system for unloading of the workpieces from the unloading system manually by a human operator or automatically by an auxiliary system or conveying of the workpieces by the unloading system to an existing line; a linear travelling unit which consists of a travel axis for each of the robots allowing robots to travel on the travelling unit, wherein the length of the linear travelling unit is determined based on the length of the process conveyors, the position of the feeding system and the unloading system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
“In order to produce the present invention, as defined by the independent claims herein, one would have to be an expert that has in-depth knowledge of all aspects of air filter manufacturing. It would be necessary to have deep knowledge from design to production in robotics, industrial automation, motion control, process control, programming, mechanics, electronics, chemistry, dosing, dispensing technology, sensors, pneumatics and hydraulics. Applicant respectfully contends that the prior art combination would fail to allow a person having ordinary skill in the art the requisite knowledge so as to develop the production line of the present invention. As such, Applicant respectfully contends that the present invention, as defined by independent claims 6 and 12, is patentably distinguishable from the prior art combination.”
“Based upon the foregoing analysis, Applicant contends that independent claims 6 and 12 are now in proper condition for allowance. Additionally, those claims which are dependent upon these independent claims should also be in condition for allowance. Reconsideration of the rejections and allowance of the claims at an early date is earnestly solicited.”
Examiner disagrees for the reasons stated above and in the previous office action. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
For these reasons, the rejections have been maintained. See additionally the prior art made of record and not relied upon cited in the Conclusion.

Claim Objections
Claim 5 is objected to because of the following informality:  
On line 11, of Page 6 of the claims filed on 20 October 2021, “the unloading system” lacks antecedent basis because the element has not yet been introduced. It is recommended to amend this to “an unloading system”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Honrath (DE 3543209 A1 and Honrath hereinafter), in view of Robotek, "Fully Automated Robotic Cell for Polyurethane Glue Dispensing", hereinafter referred to as Robotek, reference and link provided in "NPL - Robotek_YouTube_Video", and further in view of  Habisreitinger (US 20110130859 A1 and Habisreitinger hereinafter).
Regarding Claim 6
Honrath teaches a robotic production line assembly (see Figs. 1-4; [0001]; referenced figures and paragraphs correspond the machine translated document mailed out with this office action, titled "DE_3543209_A1") comprising: 
at least one recipe programmed to process workpieces of different types and size and to process workpieces with different types of tasks (see [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), said at least one recipe adapted to transfer a workpiece to process conveyors and to unload the workpiece from process conveyors (see Figs. 1-4, transport system 1 and loading devices 5; [0001], [0007] and [0021]) and to convey the workpiece between the process conveyors (see Fig. 3, transport systems 1, 14 and 15; [0030] and [0041]), the different types of tasks being selected from weighing (see [0022]), assembling (see [0025]), marking (see [0033 "...In this case, the device first takes the magnetic card from the workpiece, reads it and then causes the loading device to either accept the workpiece or not and, after the workpiece has been processed by the machine tool 4, possibly marks the processing of the workpiece on the magnetic card. The magnetic card is then passed on to the transport system again with the workpiece…”]), and handling of the workpiece for picking, placing and rotating, and combinations thereof (see [0015]); 
at least one articulated robot having the at least one recipe assigned thereto (see [0014]-[0016]); 
at least one end effector attached to a wrist of said at least one articulated robot, said at least one end effector being manipulatable by said at least one articulated robot so as to allow said at least one articulated robot to perform the different types of tasks as programmed by said at least one recipe (see [0015]; the "exchangeable handling devices" and "special tools" correspond to the multi-purpose end effectors.); 
a feeding system that transfers the workpiece directly to the process conveyors or to said at least one articulated robot such that said at least one articulated robot picks the workpiece from said feeding system and to places the workpiece onto the process conveyors (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]), whereby the workpiece is loaded onto the process conveyors (Fig. 4, loading station 24); 
an unloading system adapted to allow the workpiece to be unloaded to an existing line (see Fig. 4, unloading station 3; [0044]); 
wherein the process conveyors are positioned in-line and adjacent to each other in a conveying direction of the robotic production line assembly (see Figs. 1-4, transport systems 1, 14 and 15; [0021]); 
a plurality of working stations positioned on each of the process conveyors (see Figs. 1-4, machine tool 4, loading device 5 etc. correspond to the work stations), wherein the workpiece is conveyable from one of said plurality of working stations on one of the process conveyors to another of the process conveyors in the conveying directions of the robotic production line assembly (see [0019] and [0045]); 
a workpiece identification system that identifies the workpiece and the task assigned to the workpiece (see Figs. 1-4; device 6; [0005], [0022]-[0023] and [0038]); 
at least one subsystem having a unit selected from a raw material preparation and feeding unit (see [0024]-[0025]), and a machine vision system (see [0022] and [0033 "...Sensors in the form of weighing devices or optical measuring devices are provided for these devices…."]), wherein said at least one recipe has at least one transferring position programmed therein such that the workpiece is conveyed from one of said plurality of working stations if no further tasks are to be processed for the workpiece (see [0019] and [0045]), the workpiece being transferred from the at least one transferring position into said unloading system directly by one of the process conveyors or by said at least one articulated robot after completion the tasks for the workpiece (see [0044]); 
at least one robotic controller cooperative with said at least one articulated robot (see Fig. 4, computer 22; [0044]); and 
a system controller that stores the at least one recipe and is cooperative with said feeding system, with the process conveyors, with said unloading system, with said workpiece identification system and with said raw material preparation and feeding unit and said machine vision system (see Fig. 4, computer 22; [0044]-[0045]; see also Fig. 3, control devices 17 and 21; [0011]-[0012] and [0043]).
	Honrath is silent regarding certain claimed features of the feeding system, as well as the linear traveling unit. That is, Honrath is silent regarding:
the feeding system being an existing production line or an auxiliary loading system whereby the workpiece is loaded from the existing production line or from the auxiliary production line;
a linear traveling unit having a travel axis for said at least one articulated robot, said at least one articulated robot movable along said linear traveling unit, a length of said linear traveling unit corresponding to a length of the process conveyors and positions of said feeding system and said unloading system,
wherein the process conveyors are positioned parallel to and at opposite sides of said linear traveling unit; 
wherein the tasks performed by said at least one articulated robot correspond to a pre-defined position on the linear traveling unit for each working station of said plurality of working stations, said plurality of working stations positioned on one or opposite sides of said linear traveling unit, and
at least one robotic controller cooperative with said linear traveling unit;
 Robotek teaches a robotic production line assembly (see 0:00-2:30; for all screenshots, refer to the document mailed out with the previous office action, titled "NPL - Robotek_YouTube_Video"), comprising:
a feeding system that transfers the workpiece to said at least one articulated robot such that said at least one articulated robot picks the workpiece from said feeding system and to places the workpiece onto the process conveyors (see 0:21-0:39), the feeding system being an existing production line or an auxiliary loading system whereby the workpiece is loaded from the existing production line or from the auxiliary production line onto the process tables (see 0:21-0:39); 
an unloading system adapted to allow the workpiece to be unloaded to an existing line (see Fig. 4, unloading station 3; [0044]); 
a linear traveling unit having a travel axis for said at least one articulated robot, said at least one articulated robot movable along said linear traveling unit, a length of said linear traveling unit corresponding to a length of the process tables and positions of said feeding system and said unloading system (see 0:40-2:00), wherein the process tables are positioned in-line and adjacent to each other in a conveying direction of the robotic production line assembly and positioned parallel to and at opposite sides of said linear traveling unit (see 0:40-2:00); 
wherein the tasks performed by said at least one articulated robot correspond to a pre-defined position on the linear traveling unit for each working station of said plurality of working stations, said plurality of working stations positioned on one or opposite sides of said linear traveling unit (see 0:40-2:00; the robot stops periodically at pre-defined positions to execute a variety of tasks. The work stations are on both sides of the linear traveling unit), and
at least one robotic controller cooperative with said at least one articulated robot and said linear traveling unit (see 0:40-2:00; the articulated robot and linear traveling unit are both being controlled, therefore it is inherent that they are being controlled by at least one controller); and 
Habisreitinger teaches a robotic production line assembly (see [0002]) comprising: 
a linear traveling unit having a travel axis for said at least one articulated robot, said at least one articulated robot movable along said linear traveling unit, a length of said linear traveling unit corresponding to a length of the process conveyors (see [0002] and [0006]-[0007]), wherein the process conveyors are positioned parallel to and at opposite sides of said linear traveling unit (see [0002] and [0006]-[0007]); and
at least one robotic controller cooperative with said at least one articulated robot and said linear traveling unit (see [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic production line, as taught by Honrath, with the robotic production line elements of Robotek and Habisreitinger. That is, it would have been obvious to take the robotic production line of Honrath, and further include the feeding system taught by Robotek and the linear traveling unit taught by Robotek and Habisreitinger. 
Regarding the feeding system, Robotek teaches a feeding system which gathers and positions workpieces to be picked up by a robot and moved to a productions line. Honrath similarly teaches a feeding system of picking up workpieces by a robot and placing them on process conveyors. A person having ordinary skill in the art would have been motivated to include the additional features of the feeding system of Robotek with the feeding system of Honrath, because they improve the feeding processes by separating and reorientation workpieces.
Regarding the linear traveling unit, Robotek teaches a robot traveling alongside the workpieces in order to pick and place them and execute tasks on them as desired. Habisreitinger further teaches a robot traveling alongside workpieces on a conveyor in order to eliminate issues related to synchronizing a plurality of workstations on a production line. A person having ordinary skill in the art would have been motivated to modify the stationary robots of Honrath to be mobile robots traveling on a linear traveling unit, as taught by Robotek and Habisreitinger. This would enable flexibility in production of the workpieces by enabling the robot to interact with the workpieces at various locations.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robotic production line as taught by Honrath, further comprising: a feeding system, wherein the feeding system is an existing production line or an auxiliary loading system whereby the workpiece is loaded from the existing production line or from the auxiliary production line; and a linear traveling unit, wherein the linear traveling unit has a travel axis for said at least one articulated robot, said at least one articulated robot is movable along said linear traveling unit, a length of said linear traveling unit corresponds to a length of the process conveyors and positions of said feeding system and said unloading system, wherein the process conveyors are positioned parallel to and at opposite sides of said linear traveling unit; wherein the tasks performed by said at least one articulated robot correspond to a pre-defined position on the linear traveling unit for each working station of said plurality of working stations, said plurality of working stations are positioned on one or opposite sides of said linear traveling unit, and at least one robotic controller is cooperative with said linear traveling unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 7
Modified Honrath teaches the robotic production line assembly of claim 6 (as discussed above in claim 6), 
Honrath is silent regarding wherein said feeding system comprising: an interconnection conveyor cooperative with the existing production line or with an auxiliary loading system such that the workpiece is fed automatically to said feeding system from the existing production line or the auxiliary loading system; a manual workpiece loading station adapted to allow a human operator to manually load the workpiece into said feeding system; an accumulation conveyor adapted to accumulate the workpieces; a shuttle conveyor adapted to change a conveyance direction of the workpiece toward said feeding system; a workpiece positioning conveyor that allows adjacent at least one articulated robot to pick the workpiece from said feeding system and to place the workpiece onto at least one of the process conveyors; and a transfer conveyor cooperative with said shuttle conveyor and with said workpiece positioning conveyor so as to transfer the workpiece from said shuttle conveyor to said workpiece positioning conveyor.
Robotek further teaches wherein said feeding system comprising: 
an interconnection conveyor cooperative with the existing production line or with an auxiliary loading system such that the workpiece is fed automatically to said feeding system from the existing production line or the auxiliary loading system (see 0:22-0:24; the workpieces are being fed in by the conveyor coming in from the left side of the screen); 
a manual workpiece loading station adapted to allow a human operator to manually load the workpiece into said feeding system (see 0:34-0:37; an operator is loading workpieces into the feeding system); 
an accumulation conveyor adapted to accumulate the workpieces (see 0:22-0:24); 
a shuttle conveyor adapted to change a conveyance direction of the workpiece toward said feeding system (see 0:24-0:28); 
a workpiece positioning conveyor that allows adjacent at least one articulated robot to pick the workpiece from said feeding system and to place the workpiece onto at least one of the process conveyors (see 0:35-0:40); and 
a transfer conveyor cooperative with said shuttle conveyor and with said workpiece positioning conveyor so as to transfer the workpiece from said shuttle conveyor to said workpiece positioning conveyor (see 0:35-0:40).
Regarding Claim 8
Modified Honrath teaches the robotic production line assembly of claim 6 (as discussed above in claim 6), 
Honrath further teaches wherein said workpiece identification system comprises a barcode reader (see [0023]).
Regarding Claim 9
Modified Honrath teaches the robotic production line assembly of claim 6 (as discussed above in claim 6), 
Honrath further teaches wherein said workpiece identification system comprises a machine vision (see [0022] and [0033]).
Regarding Claim 10
Modified Honrath teaches the robotic production line assembly of claim 6 (as discussed above in claim 6), 
Honrath further teaches wherein said workpiece identification system comprises a plurality of sensors (see [0028] and [0033]).
Regarding Claim 11
Modified Honrath teaches the robotic production line assembly of claim 6 (as discussed above in claim 6), 
Honrath is silent regarding wherein said workpiece is selected from the group consisting of a V-filter, a compact air filter, a panel filter, a HEPA filter and a ULPA filter.
Robotek further teaches wherein said workpiece is a V-filter (see entire video; Further, processing compact air filters, panel filters, HEPA filters and ULPA filters would have been obvious to try because it would have been well within the level of skill of the person having ordinary skill in the art and the filters are among the finite number of things which can be processed in a robotic production line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Robotek to modified Honrath. It would have been obvious to further modify robotic production line of modified to process V-filters, as taught by Robotek. Application of the known technique taught by Robotek to the prior art system taught by Honrath would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robotic production line, wherein the workpieces are in the form of V-filters. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify robotic production line of Honrath to process compact air filters, panel filters, HEPA filters and ULPA filters. Modifying the robotic production line to process compact air filters, panel filters, HEPA filters and ULPA filters would have been obvious because it would have been well within the level of skill of the person having ordinary skill in the art and the filters are among the finite number of things which can be processed in a robotic production line. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 12
Honrath teaches a method for operating a robotic production line (see Figs. 1-4; [0001]), the method comprising: 
programming at least one recipe for processing workpieces of different types and sizes and workpieces processed by different combinations of tasks (see [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), the at least one recipe corresponding to transferring to at least one process conveyor and unloading from the at least one process conveyor (see Figs. 1-4, transport system 1 and loading devices 5; [0001], [0007] and [0021]), conveying the workpiece between the process conveyors (see Fig. 3, transport systems 1, 14 and 15 and Fig. 4, unloading station 3; [0030] and [0041]), the tasks selected from weighing (see [0022]), assembling (see [0025]), marking (see [0033 "...In this case, the device first takes the magnetic card from the workpiece, reads it and then causes the loading device to either accept the workpiece or not and, after the workpiece has been processed by the machine tool 4, possibly marks the processing of the workpiece on the magnetic card. The magnetic card is then passed on to the transport system again with the workpiece..]), and handling of the workpiece for picking placing and rotating (see [0015]),  the different combinations of tasks being assigned to at least one articulated robot (see [0014]-[0016]); 
storing the recipe into a system controller, the system controller controlling a feeding system and the at least one process conveyor, the unloading system, a workpiece identification system, a process flow, and at least one subsystem (see Fig. 4, computer 22; [0044]-[0045]; see also Fig. 3, control devices 17 and 21; [0011]-[0012] and [0043]), the at least one additional subsystem of raw material preparation and feeding units (see [0024]-[0025]) and machine vision systems (see [0022] and [0033 "...Sensors in the form of weighing devices or optical measuring devices are provided for these devices…."]);
feeding the workpiece by the feeding system (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]), 
identifying the workpiece and associating the identified workpiece with a corresponding recipe of said at least one recipe by a workpiece identification system (see Figs. 1-4; device 6; [0005], [0022]-[0023] and [0038]); 
transferring the workpieces from the feeding system directly to the at least one process conveyor or to the at least one articulated robot, the at least one articulated robot picking the workpiece up from the feeding system and placing the workpiece onto the at least one process conveyor (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]), the at least two process conveyors being positioned in-line and adjacent to each other in a conveying direction of the robotic production line (see Figs. 1-4, transport systems 1, 14 and 15; [0021]), at least one end effector being attached to a wrist of the at least one articulated robot and being manipulatable by the at least one articulated robot so as to allow the at least one articulated robot to carry out an assigned task from the at least one recipe (see [0015]; the "exhangeable handling devices" and "special tools" correspond to the multi-purpose end effectors), the at least one articulated robot and the linear traveling unit being controlled by at least one robot controller (see Fig. 4, computer 22; [0044]); 
processing the tasks for the workpiece and performing the tasks as programmed in the at least one recipe of the workpiece at the working station (see [0034] and [0038]); 
conveying the workpiece from the working station to at least one transferring position programmed in the at least one recipe if no further tasks are to be processed for the workpiece (see [0019] and [0045]); and
transferring the workpiece from the at least one transferring position into the unlading system directly by the at least one process conveyor or by the at least one articulated robot after completion of the tasks for the workpiece (see [0044]). 
Honrath is silent regarding certain claimed features of the feeding system, the linear traveling unit and certain claimed features of the unloading system. That is, Honrath is silent regarding:
the feeding system transferring and rotating and positioning the workpiece;
loading the workpiece into the feeding system manually or automatically from an existing production line or from an auxiliary loading system; 
the at least two process conveyors being positioned parallel to and at the at least one of the opposite sides of a linear traveling unit;
the at least one articulated robot traveling on the linear traveling unit so as to define a travel axis of the at least one articulated robot;
the linear traveling unit being controlled by at least one robot controller;
wherein the at least one articulated robot travels on the linear traveling unit to a pre-defined position of a working station, the at least one process conveyor positioned on at least one side of the linear traveling unit;
unloading the workpiece from the unloading system manually or automatically by an auxiliary system or conveying the workpiece by the unloading system to an existing line.
Robotek teaches a method for operating a robotic production line (see 0:00-2:30), the method comprising: 
feeding the workpiece by the feeding system, the feeding system transferring and rotating and positioning the workpiece (see 0:21-0:39); 
loading the workpiece into the feeding system manually or automatically from an existing production line or from an auxiliary loading system (see 0:21-0:39); 
transferring the workpieces from the feeding system directly to the at least one process conveyor or to the at least one articulated robot, the at least one articulated robot picking the workpiece up from the feeding system and placing the workpiece onto the at least one process conveyor (see 0:21-0:39), the at least two process tables being positioned in-line and adjacent to each other in a conveying direction of the robotic production line (see 0:40-2:00) and positioned parallel to and at the at least one of the opposite sides of a linear traveling unit (see 0:40-2:00), the at least one articulated robot traveling on the linear traveling unit so as to define a travel axis of the at least one articulated robot (see 0:40-2:00), at least one end effector being attached to a wrist of the at least one articulated robot and being manipulatable by the at least one articulated robot so as to allow the at least one articulated robot to carry out an assigned task from the at least one recipe (see 0:40-2:00), the at least one articulated robot and the linear traveling unit being controlled by at least one robot controller (see 0:40-2:00; the articulated robot and linear traveling unit are both being controlled, therefore it is inherent that they are being controlled by at least one controller); 
processing the tasks for the workpiece, wherein the at least one articulated robot travels on the linear traveling unit to a pre-defined position of a working station and performing the tasks as programmed in the at least one recipe of the workpiece at the working station, the at least one process table positioned on at least one side of the linear traveling unit (see 0:40-2:00); and 
unloading the workpiece from the unloading system manually or automatically by an auxiliary system or conveying the workpiece by the unloading system to an existing line (see 2:00-2:15).
Habisreitinger teaches a method for operating a robotic production line (see [0002]), the method comprising: 
process conveyors positioned parallel to and at the at least one of the opposite sides of a linear traveling unit (see [0002] and [0006]-[0007]), the at least one articulated robot traveling on the linear traveling unit so as to define a travel axis of the at least one articulated robot (see [0002] and [0006]-[0007]), the at least one articulated robot and the linear traveling unit being controlled by at least one robot controller (see [0026]); and 
processing the tasks for the workpiece, wherein the at least one articulated robot travels on the linear traveling unit to a pre-defined position of a working station and performing the tasks as programmed in the at least one recipe of the workpiece at the working station, the at least one process conveyor positioned on at least one side of the linear traveling unit (see [0002] and [0006]-[0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic production line, as taught by Honrath, with the robotic production line elements of Robotek and Habisreitinger. That is, it would have been obvious to take the robotic production line of Honrath, and further include the feeding system taught by Robotek, the unloading system taught by Robotek and the linear traveling unit taught by Robotek and Habisreitinger. 
Regarding the feeding system, Robotek teaches a feeding system which gathers and positions workpieces to be picked up by a robot and moved to a productions line. Honrath similarly teaches a feeding system of picking up workpieces by a robot and placing them on process conveyors. A person having ordinary skill in the art would have been motivated to include the additional features of the feeding system of Robotek with the feeding system of Honrath, because they improve the feeding processes by separating and reorientation workpieces.
Regarding the unloading system, Robotek teaches an unloading system for removing the workpieces from the production line with the assistance of an operator. Honrath similarly teaches an unloading system of picking up workpieces by a robot and placing them on unloading conveyors. A person having ordinary skill in the art would have been motivated to include the additional features of the unloading system of Robotek with the unloading system of Honrath, because they improve the unloading processes by separating and reorientation workpieces.
Regarding the linear traveling unit, Robotek teaches a robot traveling alongside the workpieces in order to pick and place them and execute tasks on them as desired. Habisreitinger further teaches a robot traveling alongside workpieces on a conveyor in order to eliminate issues related to synchronizing a plurality of workstations on a production line. A person having ordinary skill in the art would have been motivated to modify the stationary robots of Honrath to be mobile robots traveling on a linear traveling unit, as taught by Robotek and Habisreitinger. This would enable flexibility in production of the workpieces by enabling the robot to interact with the workpieces at various locations.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robotic production line as taught by Honrath, further comprising: a feeding system, the feeding system transfers and rotates and positions the workpiece and loading the workpiece into the feeding system manually or automatically from an existing production line or from an auxiliary loading system; a linear traveling unit, the at least two process conveyors positioned parallel to and at the at least one of the opposite sides of a linear traveling unit; the at least one articulated robot travels on the linear traveling unit so as to define a travel axis of the at least one articulated robot; the linear traveling unit is controlled by at least one robot controller and wherein the at least one articulated robot travels on the linear traveling unit to a pre-defined position of a working station, the at least one process conveyor is positioned on at least one side of the linear traveling unit; and an unloading system, unloads the workpiece from the unloading system manually or automatically by an auxiliary system or conveying the workpiece by the unloading system to an existing line. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishiyama (US 20060091842 A1 and Nishiyama hereinafter), Wahrén (US 20190054587 A1 and Wahrén hereinafter), Hashimoto et al. (US 20170341221 A1 and Hashimoto hereinafter) and Gordon (US 5314055 A and Gordon hereinafter).
Nishiyama teaches a robotic production line including robots configured to process workpieces with different types of tasks at a plurality of working stations positioned on processing conveyors. See at least Fig. 1, [0008]-[0010] and [0013]-[0014].
	Wahrén teaches a robotic production line including robots configured to process workpieces of different types at a plurality of working stations positioned on processing conveyors. Wahrén additionally teaches a feeding system and unloading system for transferring the workpieces to and from the processing conveyors. See at least Fig. 1, [0001]-[0002], [0010], [0019]-[0024], [0028]-[0037], [0136] and [0146]-[0149].
	Hashimoto teaches a robotic production line including robots configured to process workpieces at a plurality of working stations positioned on processing conveyors. Hashimoto further teaches a linear traveling unit and the robots movable along the linear traveling unit, a length of the linear traveling unit corresponding to a length of the process conveyors and tasks are performed by the robots corresponding to pre-defined positions on the linear traveling unit for each working station. See at least Figs. 7-8, [0008] and [0070]-[0079].
Gordon teaches a feeding system which transfers different types of workpieces to processing conveyors or to an articulated robot. See at least Fig. 1, Abstract, and Col. 1 lines 10-15.
It is noted that these references could be used to render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664